Scott, J.
delivered the opinion of the court.
This cause was submitted to the court sitting as a jury, and no exceptions were taken to the introduction or exclusion of any testimony, nor were any instructions asked, nor the court required to declare the law on the facts of the case. After a verdict is found against the plain*352tiff in error, then for the first time exceptions are taken. They are then too late; Little & Noecker vs. Nelson, 8 Mo. R. 709; Von Phul vs. City of St. Louis, 9 Mo. R. These cases are in accordance with the ancient and long established usage of this court. Davis vs. Scruggs, 2 Mo. R. 187.
The other judges concurring, the judgment will be affirmed.